Citation Nr: 0025518	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1980 to November 1984.

In January 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).


FINDING OF FACT

There is competent medical evidence of record indicating the 
veteran has PTSD that is possibly the result of being raped 
while serving on active duty in the military.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD based on 
a personal assault in service is well grounded.  38 U.S.C.A. 
§ 5107(b) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he is entitled to service connection 
for PTSD because he acquired the condition as a result of a 
personal assault (being raped) by one of his superior 
officers while on active duty in the military.

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  But a veteran who files a 
claim for VA benefits has the initial, preliminary burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is "well 
grounded"-meaning at least plausible or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Such a claim need not be 
conclusive-but only possible-to satisfy the threshold 
burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining whether the claim is well 
grounded, unless they are inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  A claimant cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu, 2 
Vet. App. at 495.

The veteran's service medical and personnel records indicate 
that he committed four separate Article 15 offenses while on 
active duty involving various violations of the Uniform Code 
of Military Justice (UCMJ)-including making inappropriate 
contact and verbally abusing some new recruits, dereliction 
in the performance of his duties, and blatant insubordination 
of his superiors.  He ultimately elected to receive non-
judicial punishment in lieu of being referred for trial by 
either a summary or special court-martial.  However, two of 
the incidents in question occurred in November 1980 and 
October 1982, respectively, prior to March 1983 when he 
alleges that he was raped.  But regardless of that, both of 
the remaining two incidents occurred after the alleged rape, 
in August 1984, and shortly after the latter he was demoted 
in rank from sergeant to lance corporal.  He also received 
treatment that same month for complaints of "stress" 
related to his duties at Parris Island, South Carolina.  He 
said that he needed a transfer off the base.  His doctors 
initially suspected that he had an overanxious disorder and 
recommended that he be transferred because of his 
psychological problems.  But when he was seen again later 
that month, they indicated that he appeared to have a 
passive-aggressive personality disorder.  His repeated 
offenses were of such gravity that it was subsequently 
recommended that he not be allowed to re-enlist in the 
military, and he was released from active duty in November 
1984.

In 1992, the veteran began receiving treatment and counseling 
in a VA outpatient clinic because he was homeless and abusing 
cocaine, which he said that he had been doing for about 4-5 
years.  He also said that he was currently employed as a 
cook, but that he had held several (at least 12) different 
jobs during that year, alone.  He received further treatment 
for this on various occasions during 1995, 1996, 1998 and 
1999, and his doctors made several, varying diagnoses-aside 
from the homelessness and substance abuse-of affective 
disorder, personality disorder, dysthymia and psychosis.  
They also suspected that he had PTSD.  And other medical 
evidence of record, including the reports of two separate 
psychiatric evaluations in November 1998, a March 1999 
statement from a readjustment counselor at The Boston Vet 
Center, and other records pertaining to treatment that the 
veteran received in March 1999, not only confirm the 
diagnosis of PTSD, but also indicate that he possibly 
developed the condition as a result of being raped in 
service.  Consequently, inasmuch as this evidence suggest a 
possible relationship between the current diagnosis of PTSD 
and the purported rape in service, the claim is at least 
plausible and, therefore, is well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).


ORDER

The veteran's claim for service connection for PTSD is well 
grounded; the appeal is granted to this extent, subject to 
the further development directed below.



REMAND

Since the Board has determined that the veteran's claim for 
PTSD is well grounded, then VA has a "duty to assist" him 
in fully developing the evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  And where, as here, the claim is based on an 
alleged personal assault such as a rape, VA has a special 
obligation to assist the veteran in developing the claim.  
See Patton v. West, 12 Vet. App. 272 (1999).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has noted that VA's Adjudication Procedure Manual 
M21-1 (Manual M21-1), Part III,  5.14(c) provides very 
specific requirements for assisting the veteran in these 
types of cases, due to the unique circumstances and inherent 
difficulty often involved in substantiating and documenting 
these claims.  This includes giving him an opportunity to 
submit "alternative evidence" supporting his allegations 
since the service records "may be devoid of evidence because 
many victims of personal assault, especially sexual assault 
and domestic violence, do not file official reports either 
with military or civilian authorities."  See Manual M21-1, 
Part III,  5.14(c)(5).  Such alternative source evidence 
also may include, among other things, testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, as well as copies of personal 
diaries or journals or evidence of substance abuse and/or 
performance evaluations.  Still other forms of alternative 
source evidence may include records showing the veteran had 
behavioral changes that occurred at the time of the incident 
in question, such as visits to a medical counseling or clinic 
or dispensary without a specific diagnosis or specific 
ailment, sudden requests that the veteran's military 
occupational series or duty assignment be changed without 
other justification, lay statements indicating increased use 
or abuse of leave without an apparent reason, increased 
disregard for military or civilian authority, unexplained 
economic or social behavior changes, etc.  Id; see also 
Manual M21-1, Part VI,  7.46c(2) and 11.38.

The veteran has not been given an opportunity to submit this 
type of alternative source evidence, and he must prior to 
further consideration of his claim.  Manual M21-1, Part III, 
 5.14(c); see also Patton, supra.  It also should be noted 
that it is not necessary for him to actually prove that the 
incident in question occurred, but rather, it is only 
necessary that the preponderance of the evidence support the 
conclusion that it did.  Also, if such additional evidence is 
submitted or otherwise obtained which corroborates the 
claimed stressor, he should undergo another VA psychiatric 
examination to obtain a medical opinion as to whether there 
is an etiological relationship between his current PTSD and 
the alleged sexual assault in service.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this regard, it is 
imperative that the examiner be given the opportunity to 
review the file, so that all of the veteran's history shown 
in the records (for example, the 2 Article 15 offenses which 
occurred before the purported assault, and his long history 
of use of illegal drugs) or that reported by him (his claim 
in July 1998 of sexual abuse in childhood by a family member 
and parental neglect and abuse) be considered.

Accordingly, the claim is hereby REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he provide a more detailed 
written account (including a specific 
date, location, names of other persons 
involved, etc.) of the alleged sexual 
assault during service.  He must be 
apprised that this information is 
necessary to obtain supportive evidence 
of the purported stressful incident in 
service, and that he must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.  
Additionally, the RO should give him an 
opportunity to submit and/or identify any 
"alternative sources of evidence," 
including those alluded to above, that 
might also substantiate his alleged 
stressor in service.

2.  The RO should then request any 
supporting evidence from the alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if he has provided 
sufficiently detailed information to make 
such a request feasible.  The RO should 
follow all applicable procedures in 
Manual M21-1, Part III,  5.14(c).  And 
any such additional evidence submitted or 
otherwise obtained should be associated 
with the other evidence of record in the 
claims folder.

3.  All up-to-date VA records of 
treatment for a psychiatric disorder 
and/or substance abuse should be obtained 
and made a part of the record.

4.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

5.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  Thereafter, if any claimed in-service 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the RO 
should schedule the veteran for another 
VA psychiatric examination to determine 
whether it is at least as likely as not 
that his current PTSD is the result of a 
sexual assault (rape) during service.  
The claims file, a separate copy of this 
remand, and a list of the stressor(s) 
found by the RO to be corroborated by the 
evidence must be provided to the examiner 
for review, the receipt of which should 
be acknowledged in the examination 
report.

It is imperative that the psychiatrist 
designated to examine the veteran review 
all of the relevant evidence in the 
claims file, including a complete copy of 
this remand.  The examiner should clearly 
set forth his/her findings and opinions 
in a typewritten report, citing, if 
necessary, to specific evidence in the 
record.  And since the purpose of the 
examination is to determine the medical 
probability that the veteran has PTSD as 
a residual of his military service-and 
in particular a sexual assault (rape)-
the examiner's report of the evaluation 
should contain a discussion of the 
evidence in this regard.  Also, any 
diagnosis of PTSD should be in accordance 
with the criteria of DSM-IV.  And if PTSD 
is diagnosed, the examiner should clearly 
identify the date of onset and the 
stressor which is deemed to be the cause 
of the condition.  The report of the 
evaluation should be associated with the 
other evidence on file in the veteran's 
claims folder.

7.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
remand.  If not, it should be returned, 
along with the claims file, for immediate 
corrective action.  See 38 C.F.R. § 4.2.

8.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his attorney should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower priority in terms of the necessity of 
carrying out the instruction completely.

The purpose of this remand is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



